UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6255



DANIEL WEBSTER HILL,

                                              Plaintiff - Appellant,

          versus


THOMAS R. CORCORAN, Warden, Maryland House of
Corrections-Annex; RICHARD LANHAM, Commission-
er, Maryland Division of Corrections; CHARLES
SMITH, Assistant Warden, Maryland House of
Corrections Annex; MAJOR RAY, 7x3 Shift Com-
mander, Maryland House of Corrections Annex;
PAM SORENSON, Case Manager, Maryland House of
Corrections Annex; GEORGE SHAHINIAN, CCSII,
Maryland House of Corrections Annex; MR.
DIXON, State Treasurer, State Treasurer’s
Office,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-4173-DKC)


Submitted:   June 17, 1999                 Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Daniel Webster Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Daniel Webster Hill appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error. Hill alleged that prison personnel negligent-

ly lost papers he had given them to copy; Hill wanted to submit the

papers with an appeal in another case.   Inmates do not have a cause

of action under 42 U.S.C. § 1983 for negligent interference by

prison officials with their right of access to the courts.      See

Pink v. Lester, 52 F.3d 73, 74-75 (4th Cir. 1995).   Accordingly, we

affirm the district court’s order.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2